Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art made of record teach or suggest An anchor device comprising: a first member that is coupled to one out of a vehicle body side or a webbing side; a second member that is coupled to the other out of the vehicle body side or the webbing side, and that is retained by the first member by being passed through the first member and being moved with respect to the first member; and an abutting portion that is provided to the first member and is configured to ride up onto the second member with a position where the second member abuts the abutting portion displaced in a movement-width direction of the second member and in the opposite direction to a movement direction of the second member when the second member is moved with respect to the first member, wherein the abutting portion includes a pair of divided plates having distal end portions that are not coupled to one another (claim 1); the second member abuts the abutting portion displaced toward a movement-width direction outer side of the second member and in the opposite direction to a movement direction of the second member when the second member is moved with respect to the first member (claim 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614